ORDER
PER CURIAM.
Terry L. Williams (Husband) appeals from the judgment dissolving his marriage to Michelle M. Williams (Wife). Husband challenges the trial court’s (1) award of primary physical custody of the parties’ child (Child) to Wife, (2) award of retroactive child support, (3) award of attorney fees to Wife, and (4) the division of marital assets. We find no trial court error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).